United States Court of Appeals
                           F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                      ____________
No. 09-5383                                                    September Term 2009
                                                                        1:05-cv-01506-RMC
                                                        Filed On: June 22, 2010
Sufyian Barhoumi, Detainee,

      Appellant

      v.

Barack Obama, President of the United
States, et al.,

      Appellees

      BEFORE:       Ginsburg, Tatel and Kavanaugh, Circuit Judges

                                        ORDER

       Upon consideration of the court’s order to show cause filed June 21, 2010, and
the response thereto; and appellees’ motion to modify court’s June 11, 2010 order to
show cause, it is

      ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the Clerk be directed to issue the public version of
the court’s opinion filed June 11, 2010, with the classified material redacted. It is

      FURTHER ORDERED that the motion to modify be granted as to case No. 09-
5383 only. It is

       FURTHER ORDERED that the government’s suggestions that the court adopt
certain practices regarding preparation, use, and handling of classified material in
opinions and judgments in all Guantanamo habeas appeals be referred to the full court.

                                       Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                   BY:      /s/
                                                            Michael C. McGrail
                                                            Deputy Clerk